       CASE 0:20-cv-02003-WMW-KMM Doc. 23 Filed 01/22/21 Page 1 of 3




                        UNITED STATES DISTRICT COURT
                           DISTRICT OF MINNESOTA


MEREDITH KAY REINHOLDT,                         Case No.: 0:20-cv-02003-WMW-KMM

                    Plaintiff,                  STIPULATION FOR DISMISSAL
                                                WITH PREJUDICE
v.

EXPERIAN INFORMATION
SOLUTIONS, INC.,

                    Defendant.




       Pursuant to Federal Rule of Civil Procedure 41, Plaintiff Meredith Kay Reinholdt

(“Plaintiff”) and Defendant Experian Information Solutions, Inc. (“Experian”), by and

through undersigned counsel, hereby stipulate that this action and all claims and defenses

asserted therein be dismissed with prejudice. The parties shall bear their own attorneys’

fees and costs.

                                         RESPECTFULLY SUBMITTED,

DATED: January 22, 2021                  By: /s/ Michael Plati
                                         Michael Plati
                                         (admitted pro hac vice)
                                         Bar Number: AZ #016705
                                         Jenna Dakroub
                                         Bar Number: 0401650
                                         Attorneys for Plaintiff
                                         Price Law Group, APC
                                         8245 N. 85th Way

                                            1
      CASE 0:20-cv-02003-WMW-KMM Doc. 23 Filed 01/22/21 Page 2 of 3




                                 Scottsdale, AZ 85258
                                 Telephone: (818) 600-5561
                                 Facsimile: (818) 600-5461
                                 Email: plati@pricelawgroup.com
                                 Email: jenna@pricelawgroup.com

                                 Christopher Dunn
                                 Bar Number: 0400686
                                 Co-Attorney for Plaintiff
                                 Hoglund, Chwialkowski & Mrozik, PLLC
                                 1781 Country Road B West
                                 Roseville, MN 55113
                                 Telephone: (651) 628-9929
                                 Email: chip.dunn@hoglundlaw.com


DATED: January 22, 2021          By: /s/ James P. Joseph
                                 James P. Joseph (MI #P81451)
                                 (admitted pro hac vice)
                                 Attorneys for Defendant
                                 JONES DAY
                                 150 West Jefferson, Suite 2100
                                 Detroit, MI 48226
                                 Telephone: (313) 733-3939
                                 Facsimile: (313) 230-7997
                                 jjoseph@jonesday.com

                                 Gregory J. Myers, MN #0287398
                                 Co-Attorney for Defendant
                                 LOCKRIDGE GRINDAL NAUEN P.L.L.P.
                                 100 Washington Avenue South, Suite 2200
                                 Minneapolis, MN 55401
                                 Telephone: (612) 339-6900
                                 Facsimile: (612) 339-0981
                                 gjmyers@locklaw.com




                                    2
       CASE 0:20-cv-02003-WMW-KMM Doc. 23 Filed 01/22/21 Page 3 of 3




                            CERTIFICATE OF SERVICE

       I hereby certify that on January 22, 2021, I electronically filed the foregoing with

the Clerk of the Court using the ECF system, which will send notice of such filing to all

attorneys of record in this matter. Since none of the attorneys of record are non-ECF

participants, hard copies of the foregoing have not been provided via personal delivery or

by postal mail.



       Price Law Group, APC
       /s/ Lia Ruggeri




                                            3
